Citation Nr: 1025806	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-03 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as endocarditis and pericarditis.

2.  Entitlement to service connection for a neurological 
disorder, claimed as the shakes.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 
2003.   He later returned to active duty in January 2009.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  It is NOT remanded to the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has reported that he returned to active duty 
effective January 2009.  His current active duty commitment is 
approximately three years.  Even though compensation shall not be 
paid during any period in which a veteran receives active service 
pay (see 38 C.F.R. § 3.700 (2009)), VA General Counsel has held 
that VA should process claims of veterans who are currently on 
active duty in the same fashion as it would have for veterans who 
did not return to active duty.  VAOPGCPREC 10-2004 (2007); 72 
Fed. Reg. 5,801 (2007).  Therefore, any development that can be 
accomplished now must be accomplished now.  

That said, the Board recognizes that the appellant's service 
treatment records from his current period of active duty are of 
paramount concern and that final adjudication of the issue of 
entitlement to service connection for a heart disorder must be 
deferred until the claimant completes his current period of 
active duty.

In this regard, an August 2008 treatment record from the VA 
Medical Center in Wilkes-Barre, Pennsylvania, contains a note 
indicating that the Veteran was to return in two or three weeks 
to review cardiology reports.  Further recommendations would be 
made at that time.  Any follow-up report is not of record.  
Hence, the RO must attempt to secure that record as well as any 
additional treatment records from that facility since July 2008.  

In the May 2007 rating decision, the RO denied entitlement to 
service connection for a neurological disorder, claimed as the 
shakes.  In a February 2008 VA Form 9, the Veteran indicated that 
he was appealing the denial of that claim.  As such, a statement 
of the case must be issued concerning this issue.  Manlincon v. 
West, 12 Vet. App. 242 (1999).

The Board acknowledges that it is remanding the case directly to 
the RO instead of the Appeals Management Center.  Given the fact 
that the Veteran is currently on active duty, development and 
then deferral pending his release from such active duty service 
is best be accomplished by RO personnel.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain any treatment 
records from Wilkes-Barre, Pennsylvania, VA 
Medical Center since July 2008.  Any such 
records should be associated with the 
Veteran's VA claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

2.  The RO must issue a statement of the 
case addressing the claim of entitlement to 
service connection for a neurological 
disorder, claimed as the shakes.  The 
Veteran is hereby informed that the Board 
may only exercise appellate jurisdiction 
over this matter if he perfects an appeal 
within 60 days of the issuance of the 
statement of the case.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2009).

3.  The RO must ask the Veteran to inform 
VA as soon as possible after he has 
completed his period of active duty.  Until 
then, readjudication of the claim of 
entitlement to service connection for a 
heart disorder is to be deferred.  

4.  Following the appellant's release from 
active duty, the RO must undertake any 
additional development, to include 
obtaining his service treatment records 
from his second period of active duty.  
Thereafter, the RO must readjudicate the 
issue of entitlement to service connection 
for a heart disorder, claimed as 
endocarditis and pericarditis; and, if 
applicable, the issue of entitlement to 
service connection for a neurological 
disorder, claimed as the shakes.  If any 
benefit is not granted, the Veteran must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

